DETAILED ACTION
This Office Action is in response to the application filed on 12 October 2020.
Claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 October 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 12 October 2020 are accepted.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1-2, 8-9 and 15-16 are objected to because of the following informalities:  
Claim 1, line 10 replace “layer 4 information” with “the layer 4 information”.  Please apply to Claim 8, line 11 and claim 15, line 13 as well.
Claim 2, line 4 replace “layer 4 information” with “the layer 4 information”.
Please apply to claim 9, line 5 and claim 16, line 4 as well.
Appropriate correction is required and no new matter must be added. 

Claim 8 is objected to because of the following informalities:  
Claim 8 recites, non-functional descriptive material limitations, “A non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be operable for … in lines 1-2.
 “A non-transitory computer-readable storage medium containing instructions, that when executed” merely serves a support for data instructions, and the data instruction will not impart/convey a patentable distinction when no functional relationship exists.  In particular, a processing means cannot process data instructions alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim.
As such, the functional language, “executing/processing data instruction stored in a non-transitory computer readable medium by a CPU or a computer processor” adds functional relationship to the clamed invention.  Appropriate correction is required, and no new matter must be added. (see MPEP 2111.05) 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
(i)	Claims 1, 8 and 15 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations.
In Claims 1, 8 and 15…. determining if information for a setting indicates an outer source port in an outer header should be generated using layer 4 information from the inner header, wherein the information for the setting is based on an analysis of packet types in the flow to determine if fragmented packets are sent in the flow; 
when the information for the setting indicates the outer source port in the outer header should be generated using layer 4 information from the inner header, generating the outer source port using the layer 4 information for the first application from the inner header… in combination with other limitations recited as specified in Claims 1, 8 and 15.

Note that the first closest prior art Hira et al (US 2017/0295100 A1) discloses a method comprising: 
receiving a packet for a flow from a first application in a first workload to a second application in a second workload (see Figure 1 and paragraphs 18 and 27-28; receiving/receives a packet/(data packet 172) for a flow/path from a first application/(application data from an application running on EP-A 102) in a first workload/( EP-A 102) to a second application/(another application running on EP-B 104) in a second workload/EP-B 104), wherein the packet includes an inner header that includes layer 4 information for the first application (see Figure 1 and paragraphs 18 and 27-28; wherein the packet/(data packet 170) includes an inner header/(inner header) that includes layer 4 information/(layer-4 header) for the first application/application data from an application running on EP-A 102); 
encapsulating the packet using the outer header (see Figure 2, step 230 and paragraphs 28 and 52; encapsulating/encapsulating the packet/(packet 172) using the outer header/outer header information), wherein the outer header includes the outer source port (see Figure 2, step 230 and paragraphs 28 and 52; wherein the outer header/(outer header) includes the outer source port/outer source port).
Thus Hira taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the above italicized limitations as claimed.

Note that the second closest prior art Bansod et al (US 2013/0242997 A1) discloses a method comprising: 
receiving a packet (see Figure 4A, step 42 and paragraph 44; receiving/receive a packet/data packet from a first application/network entity);
wherein the information for the setting is based on an analysis of packet types in the flow to determine if fragmented packets are sent in the flow (see Figure 4A and paragraph 44; wherein the information for the setting/(method 40) is based on an analysis/analyzes of packet types/(fragment IP packet or unfragmented IP packet or trailing packet) to determine if fragmented/fragment packets/(IP packet) are sent/received).
Thus Bansod taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the above italicized limitations as claimed.

Note that the third closest prior art Wang et al (US 2017/0126565 A1) discloses a method comprising: 
receiving a packet for a flow from a first workload to a second workload (see paragraph 29; receiving/receives a packet/packets for a flow/flow from a first workload/(VLAN 120) to a second workload/overlay network 125), wherein the packet includes an inner header that includes layer 4 information (see Figure 2B and paragraph 35; wherein the packet/(packet 290) includes an inner header/(inner L4 header 215) that includes layer 4 information/L4); 
encapsulating the packet using the outer header (see Figure 2B and paragraph 35; encapsulating/encapsulation the packet/(packet 290) using the outer header/outer header 245), wherein the outer header includes the outer source port (see Figure 2B and paragraphs 35 and 49; wherein the outer header/(outer header 245) includes the outer source port/L4 source port).
Thus Wang taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the above italicized limitations as claimed.

Thus Hira, Bansod  and Wang taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the above italicized limitations as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Du et al (US 2018/0006930 A1) discloses Virtual Extensible LAN Intercommunication Mechanism For Multicast In Networking.  Specifically, see Figure 2 and paragraphs 3, 6, 10, 13, 47, 76, 83-94.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469